 LACLEDE GAS CO243Laclede Gas CompanyandOil,Chemical and AtomicWorkers InternationalUnion,LocalNo. 5-6,affiliated with Oil,Chemical and Atomic WorkersInternationalUnion,AFL-CIO. Case 14-CA-4411October 22, 1968DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOn April 30, 1968, Trial Examiner Arthur M.Goldberg issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a brief in support thereof, and theCharging Party filed an answering brief to theexceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision, the Respondent's exceptionsand brief, the brief of the Charging Party, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as modified below.The facts are not in dispute and are fully set forthby the Trial Examiner. Briefly, the Respondent hasbargainedwith the Union for many years as therepresentative of employees in its operating depart-ments, and their most recent contract had an expira-tion date of July 31, 1967. Insofar as is relevant here,that contract provided that in the event of a need toreduce the working force in any department becauseof lack of work, the layoff should be in inverse orderof seniority within the department, with a limitedright to "bump" employees in other departmentswith less than 1 year of service with the Employer.The parties were in the process of negotiating a newagreement, but as of the expiration date of thecontract there were a number of unsettled matters,more fully set forth by the Trial Examiner. However,the layoff procedures had neither been discussed norbeen in issue during the bargaining.The prior contract was extended three times by theparties.On August 4, at the end of the thirdextension, the Respondent began laying off streetdepartment employees who worked on the con-struction crews. These layoffs concededly were madewithout regard to departmental seniority and not-withstanding the fact that there were employees inother departments with less than 1 year's service. Nonoticewas given to the Union of the Respondent'sdesireor intention to disregard seniority, and nodiscussionwas had concerning this. The employeeswere told they were laid off because no work wasavailable.The complaint alleges that the Respondent actedunlawfully in effectuating its decision to lay offbecause it laid off employees without regard to thecontractual seniority and layoff provisions and with-out any discussion with the Union concerning thisdeparture from prior practices. The Trial Examinerconcluded that this action by the Respondent vio-lated Section 8(a)(5), whether or not an impasse hadoccurred in the negotiations, because even if therewere such an impasse it did not occur over anynegotiations looking toward modification of seniorityor layoff procedures. While we agree with the TrialExaminer's conclusion that the Respondent violatedits statutory obligation, we are of the view that ourreasons for so finding should be clarified.The Respondent argues that because it did notselectemployees for layoff purposes in order todiscourage union membership or to disparage theUnion but, rather, made its selection by the type ofjob the employees performed, and, because the layoffwas temporary and did not amount to a permanentchange of layoff policies, no violation of the Actresulted.Further, the Respondent contends thatbecause the parties had reached an impasse in thenegotiations, it had the right temporarily to lay offemployees out of seniority, in order to carry on itsbusiness and in order to strengthen its hand at thenegotiating table.'However, we are aware of noholding or principle which permits an employer, withimpunity, to modify existing conditions of employ-ment,whether temporarily or otherwise, withoutnotice to and discussion with the employees' desig-nated bargaining representative at some time duringthe negotiations. For notwithstanding the expirationof a contract, absent an impasse, an employer maynot unilaterally make changes in employment condi-tions, such as seniority, previously established by theIThe Respondent requested that the Board take note of its recentdecision inDarling andCompany,171 NLRB No95, in which theBoard(Member Brown dissenting on the facts)found a lockout prior toimpasse valid under the test ofAmerican Ship BuildingCo v. N L R B ,380 U S 300,because there was no evidence of unlawful motive andthe lockout was neither inherently prejudicial to union interests nordevoid of significant economic justificationHowever, in the instantcase there is no issue concerning the legality of the lockout, while in theabove-cited cases the conduct in question was not attacked on thespecific ground that it was unilateral action.173 NLRB No. 35 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontract.'And, while it is well settled that "afterbargaining to animpasse,that is, after good-faithnegotiations have exhausted the prospects of con-cluding an agreement, an employer does not violatetheAct by making unilateral changes that arereasonably comprehended within his pre-impasse pro-posals,"3 it is also settled that a unilateral changewith respect to a matter which was not within thearea of negotiations during thebargaining sessions isnot a permissible act even afteran impasse.'Accordingly, the critical question in the instantcase is whether seniority and layoff procedure werereasonablywithin the area of the negotiations be-tween the parties. In resolving this issue, we assume,without deciding, that the parties here had bargainedto an impasse, since this is the view most favorable tothe Respondent. It is clear, however, that the seniori-ty provision and layoff procedure were neverin issuenor a subject of discussion during the course of thebargainingsessions.It thereforeseemspatent to usthat the Respondent was not privileged to alter therequirements of those provisions without prior dis-cussion with the Union, notwithstanding the absenceof any illegal motive for the layoff. We are notpersuaded by the Respondent's argument that atemporary change is permissible although a perma-nent modification would not be lawful. The layoffprovisions are themselves intended to deal with andrelate specifically to temporary cut-backs in opera-tions and the Respondent thus was failing to applythe established practice to the very situation forwhich it was adopted. In addition, to adopt theRespondent's view in this respect would permit anemployer, at any time in the hiatus period betweencontracts to eliminate all the contractually establishedprotections and working conditions and substitute itsunilaterally adopted practices, so long as the changewas said to be temporary. Such a rule would virtuallyoverrule all the Board and Court decisions which havedealtwith the rights of the parties during negoti-ations.Although the testimony at the hearing does notappear to support the contention, the Respondentargues in its brief that the layoff was a partial lockoutdesigned to " . . . strengthen its hand at the negotia-ting table." The Respondent contends that such alockout, even though partial,is a permissibleexerciseof employer powerin a bargainingsituation under thedoctrine ofAmerican Ship Building Co v. N L R B.,380 U.S. 300, and that the right of lockout neces-sarily carries with it the right to deviate unilaterallyfrom existing seniority practices as a temporarymeasure, without abridging Section 8(a)(5).We need not consider that contention because theevidence does not support the premise upon whichthe Respondent builds its "lockout" argument. Forwhile the Respondent now contends that the layoffwas an affirmative bargaining stratagem, the evidencepoints to a finding that the layoff was actuallynecessitated by the exigencies of the business opera-tion. The Respondent's officials anticipated a strikeby the Union and found that operating on the basis ofdaily contract extensions was difficult, unproductive,and potentially dangerous to the public. According tothe testimony of Robert Hebeler, vice president incharge of the Respondent's operating department,nonessential construction was terminated because it"could not work efficiently or expeditiously." All ofthe evidence as to the reason for the carefullyselective layoff indicates that it was motivated by adesire to eliminate those operations which negotia-tionshad rendered tentative and to protect theRespondent from over-extending itself at a criticalmoment. A layoff for these essentially defensivepurposes does not justify a unilateral departure fromthe accepted layoff seniority practices of the Re-spondent. If, as the evidence indicates, the layoff wassimply dictated by considerations of efficiency andapprehension of the effects of a strike, it seems quiteapparent that the employees would have to be laid offinaccordance with the regular method of layoffunless the Respondent has satisfied its obligation tobargainwith the Union before changing that pro-cedure.As we have concluded that the Respondent was notprivileged to ignore the seniority and layoff provisionsof the expired contract in laying off its employees inthe absence of prior discussion with the Union, wefind that the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(5) of theAct. Accordingly, we shall adopt the order recom-mended by the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that the Respondent, Laclede Gas Company,St. Louis, Missouri, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's Recommended Order.MEMBER BROWN, concurring:Iagreewith my colleagues' conclusion that theRespondent herein violated Section 8(a)(5) of the2 Bethlehem Steel Co.(Shipbuilding Div.) v N.L.R B.,320 F.2d 615(C.A. 3), enfg. in relevant part 136 NLRB 1500, cert.denied 375 U.S.984,FrontierHomes Corporation,153 NLRB 1070, 1072-73, enfd. 371F.2d 974(C.A 8). Of course, an employer does not violate the Act if itceases to give effect to other types of contract provisions, such asclauses requiring that employees join the union 30 days after hire andproviding for checkoff of union dues.Bethlehem Steel Co(Shipbuild-ing Div.),133 NLRB 1347 and 136 NLRB 1500.3Taft Broadcasting Co,WDAF AM-FM TV,163 NLRB No 55.4N.L R B. v Intracoastal Terminal,Inc.,286 F.2d 954 (C.A 5),enfg.as modified in other respects 125 NLRB 359. LACLEDE GAS CO245Act. However, I would so find whether the employeeswere laid off or locked out. Thus, even if a partiallockout occurred after an impasse,' as the Respon-dent contends, it is clear that the seniority and layoffpractices had not been at issue in the negotiationsprior to such impasse. Therefore, the Respondent wasnot privileged to take unilateral action with respectthereto. By temporarily departing from the establish-ed practices, the Respondent violated Section 8(a)(5)of the Act.'5There isno allegation that the Respondent violatedthe Act by itslockout, as such. Accordingly,I assume thevalidity ofa partiallockoutas a privilegedoffensive economic weapon tostrengthenthe Respond-ent's hand at the bargaining table.6 Bethlehem Steel Co (Shipbuilding Div ) v. N L.R B,320 F.2d 615(C.A. 3), enfg. in relevant,part136 NLRB 1500, cert. denied 375 U S.984, N.L.R.Bv.Intracoastal Terminal,Inc.,286 F.2d 954 (C.A 5),enfg. as modified in other respects125 NLRB 359.TRIAL EXAMINER'S DECISIONsame time it locked out its production and maintenanceemployees was motivated by any consideration other thanits own convenience.Accordingly, the legality of the Company's action in layingoff the affected employees is not before me for decision andno view is expressed herein as to the correctness of the GeneralCounsel's action. Additionally, the question of impasse con-cernsme only as it would be a defense to the allegation thattheCompany's change of the established seniority system,without prior notice to the Union or bargaining in connectionwith its modification of the procedure, was a violation ofSection 8(a)(5) and (1) of the Act.All parties participated at the hearing in St. Louis, Missouri,on February 12 and 13, 1968, and were afforded fullopportunity to be heard, to introduce evidence, to examineand cross-examine witnesses, to present oral argument, and tofile briefs. Oral argument was waived and briefs were filed bythe General Counsel, the Respondent, and the Charging PartyUpon the entire record in the case, my reading of thebriefs, and from my observation of the witnesses and theirdemeanor, I make the followingSTATEMENT OF THE CASEARTHUR M. GOLDBERG, Trial Examiner: Upon a chargefiled on August 4, 1967,1 by Oil, Chemical and AtomicWorkers International Union, Local No. 5-6, affiliated withOil,Chemical and Atomic Workers International Union,AFL-CIO (herein called the Union or the Charging Party), thecomplaint herein issued on November 21. The complaintalleged that Laclede Gas Company (herein called the Companyor the Respondent), failed in its bargain obligation under theNational Labor Relations Act, as amended (herein called theAct), when it failed to follow the established seniority systemin selecting employees for layoff during a reduction in force.Respondent denied all thematerial allegationsof the com-plaint.The Union's charge hadallegedas well that the reduction inforcewas a lockout designed to discourage membership in oractivitieson behalf of the Union and a violation of Section8(a)(1) and (3) of the Act. This aspect of the charge wasdismissedby theRegionalDirector and his action wassustainedon appeal by the General Counsel's Office ofAppeals. In denying the Union's appeal the General Counselheld that.the evidence in its entirety established that at the endof the last bargaining session prior to the lockout the partieswere at impasse on two substantialissues, i.e.,wages andthe performance by foremen of unit work. SeeAmericanShipbuilding Co. v. N.L.R.B.,380 U.S. 300. It was notedthat after many years of refusal, the Company had made amajor concession by offering to includea clause placingrestrictions on the performance of unit work by foremen,but that the Union had refused to make the majorconcession on wages on which the Company's offer wasconditioned. The contention on appeal that the Company'sactionwas motivated by Tibb's testimony before a U.S.Senate Committee was not supported by substantial evi-dence. In this connection there was no showing that theCompany's failure to lock out clerical employees at theIUnless otherwise noted all dates herein were in 1967.FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTLaclede Gas Company, is, and has been at all times materialherein, a Missouri corporation with its principal office andplace of business in St. Louis, Missouri. In addition, Respon-dent maintains other installations and construction sites in theState of Missouri. Respondent is engaged in the manufacture,sale,and distribution of natural petroleum gas and relatedproducts as a public utility company.During a representative 12-month period Respondent, inthe course and conduct of its business operations, manufac-tured, sold, and distributed at its several installations productsvalued in excess of $250,000, of which products valued inexcess of $50,000 were furnished to enterprises each of whichmanufactured, sold, and delivered, directly from its plant orplants in the State of Missouri to points in other States, goodsand materials valued in excess of $50,000.Respondent is, and has been at all times material herein, anemployer engaged in commerce within the meaning of Section2(6) and (7) of the Act, and meets the Board's standards forasserting jurisdiction.II.THE LABOR ORGANIZATION INVOLVEDOil, Chemical and Atomic Workers International Union,Local No. 5-6, affiliated with Oil, Chemical and AtomicWorkers International Union, AFL-CIO, is, and has been at alltimes material herein, a labor organization within the meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA BackgroundThe Company, a public utility, supplying gas to the St.Louis,Missouri,metropolitan area and the Union havemaintained a bargaining relationship for many years. The 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion represents approximately 1,400 employees who work inthe Company's operating departments.2 A sister local of theUnion, Local 5-194, represents Respondent's 400 clericalemployees The two locals have historically conducted jointcontract negotiations with the Company.The bargaining unit represented by the Union is brokendown into departments of which the Street department, with700 employees, is the largest Although the Street departmentis in turn divided into operating divisions3 the collective-bar-gaining agreement provides for departmental seniority forpurposes of layoff. The last contract between the parties,which expired on July 31, contained the following provisionon seniority for layoffArticle VSection 2 ....In the event it becomes necessary to reduce the workingforce in any department because of lack of work, em-ployees in such department shall be laid off in inverseseniorityorder, that is, the employee with the leastdepartmental seniority shall be the first laid off. Familystatus shall be given consideration when seniority is equalIn addition the contract provides for a limited company-wide seniority to be applied in the event of a layoff. Under thisproceduremen with less than 1 year of service with theCompany must stand aside if senior employees slated forlayoff in other departments seek to bump into the juniorman's department,Robert C. Tibbs, Jr., business manager of the Union,testifed that the last major layoff of company employees hadoccurred in 1952. It was Tibbs' understanding that the 1952layoff was handled in accordance with the contractual provi-sionsby inverse order of seniority and with employeesbumping into other departments where there were employeeswith less than 1 year of seniority. In addition, Tibbs testifiedthatwhen an employee in a department assigned to one typeof work runs out of tasks to do, he is reassigned to otherexistingwork There are provisions, Tibbs stated, for lateralassignmentsand upgrading and downgrading of employees.During vacation periods personnel of construction crews areinterchanged.RobertHebler, company vice president andgeneralmanager, testified that, while to a great extent crewswork together during the year on the same type of work,personnel are moved from crew to crew. Hebler stated thatemployees in lower classifications will work in a higherclassification on a temporary basis without bidding for thework.In the past, collective-bargaining negotiations looking to-ward new contracts have led to strikes on a number ofoccasions.Francis R. Leonard, company vice president forindustrial relations, testified to this history as follows: In 1956therewas a strike lasting approximately 14 days, in 1960 a2-day strike; 1962 a 9-day strike, the 1964 agreement wasreachedwithout a strike after the Union had worked forone-half day without a contract, and, in 1965 there had been a32-day strike. Leonard recalled that in 1962 and in 1965 therehad been extensions of the agreement after its expiration andbefore the strikes.B.The NegotiationsThe 1967 negotiations began on July 10. Leonard, theCompany's vice president for industrial relations, testified thatafter that date, the Company and Union met almost every dayexcept for a 1-week period when he was unavailable because ofsurgery. Even during that period some meetings were held inhis absence.As of July 31, the contract's expiration date, the followingmatters were still unsettledwages, the Union having startedwith a demand for an increase of 40 cents per hour, a unionproposal for a contract provision limiting performance ofbargaining unit work by foremen or supervisors, the length ofthe new contract; and, the addition of Christmas Eve and NewYear'sEve as full holidays. In addition, two open itemsaffecting Local 5-6 only were a proposal that meters be readby a remote reading device and the granting of additionalSaturdays off for service and installation department person-nel.On the afternoon of July 31, the Company offered a wageincrease of 5 cents per hour after the Union had reduced itsdemand to 35 cents Thereafter, the Union dropped its requestto 30 cents per hour and the Company raised its offer to 8cents. The Union had a scheduled membership meeting for 6p.m. at which time the Company's proposal was submitted toand rejected by the membership. After that meeting, at theUnion's suggestion, negotiations were resumed and at or aboutmidnight the parties agreed to extend the contract for 24hoursThe following day, August 1, negotiations resumed in theofficeof the Federal Conciliator who met separately withcompany and union negotiators.The Conciliator informed the Company that he found thefailure to agree on language restricting foremen from doingbargaining unit work was the biggest stumbling block to anagreement between the parties. The Company had constantlyrefused to restrict foremen in the work they could do,although this had been a union demand since 1960 TheConciliator then presented to the Company a proposed clauseperformance of bargaining unit work by supervisors. Thissuggested contract clause was rejected by Respondent's negoti-ators.5During negotiations on the following day, August 2, theUnion submitted directly to the Company a revised proposalto limit foremen and supervisors in their performance of2 The complaint alleged, the answer admitted,and I find that thefollowing constitutesan appropriatebargaining unit the employees inthe following departmentsof the Company.gas supply and controldepartment,service and installation department,street department,meter reading department,meter department,transportation depart-ment,and in the storeroom and building service departments,excludingofficeclerical employees, professionalemployees,guards and supervi-sors as definedin the Act.3In the Street department there are nine divisions,three streetdivisions,three equipment divisions,and three leak divisions.There isno provisionwhateverfor divisionalseniority.4 Art. VI, sec. 5When lay-offs occurin any departmentdue to lack of work, suchemployees laid off shall be given preference over new employees inother deparments with less than one (1)year's service. It isunderstood that an employeein orderto exercise such preferencemust havemore senioritythan the employeehe replaces.5 The proposedcontract clause presentedby the Conciliator onAugust I andrejectedby the Companyreads as followsWork presentlyperformedby bargainingunit employees shall remainin the bargaining unit and shall be performed by regular bargaining)unit employees.Supervisors shall be allowed to performwork onlyof an instructional or emergency nature. LACLEDE GAS CO.247bargaining unit work .6 The Company rejected the Union'ssuggested language and for the first time in its dealings withthe Union submitted, on August 2, a proposal to satisfy theUnion's demand for a contractual limitation on foremen doingthework of bargaining unit employees.? The Companyconditioned its proposal on the Union dropping all contractrequests other than that for a wage increase, and as to thatitem the Company called upon the Union to revise downwardits demand which then stood at 30 cents per hourFollowing the 24-hour contract extension agreed to atmidnight July 31, there were two additional extensions, one of32 hours and another of 24 hours There was conflictingtestimony as to which of these two extensions was first agreedupon and as to whether Company, Union, or Conciliator hadsuggested the extensions. I do not find it necessary to resolvethese conflicts.During the negotiations of August 3, the Union submitted arevised counterproposal to the Company's suggested languagelimiting work by foremen.8The Company counterproposed language and at the sametime raised its offer on wages to 12 cents per hour plus 1.8cents per hour in fringe benefits, a total wage offer of 13.8cents per hour.9The mediator reported back to the Company that theUnion had rejected its latest offer and had suggested that theunion and company lawyers meet in an effort to work outacceptable contractlanguage.Thismeetingwas held atdinnertime that evening.Later that evening, August 3, the mediator brought back tothe Company new language which the Union had suggested tocover limitation on foremen working At the same time theUnion reduced its wage demand to 28.9 cents per hour fromits prior 30-cent-per-hour request.10 The mediator also advisedRespondent that the Union had offered to continue work on aday-to-day basis without a contract. The Company rejected theUnion's offer as unacceptable and made no further proposalsThe mediator informed the Union of the Company's rejectionof its proposals at which time the Union told the mediator thatitsmembers would remain at work and that it stood ready toresume negotiations at any time.At no time during the negotiations did either of the partiesmake any proposal in any way affecting the seniorityprovisions of the collective-bargaining agreement which ex-pired on July 31. The Company did not inform the Union thatitwished to change the seniority system or that it did notintend to follow the established seniority system in fur-loughing employees.During the course of the negotiations, when extensions ofvarious lengths were proposed by the Union, the Companytook the position that the Union was seeking to extend thecontract so that it would expire during the heating seasonwhen a strike would be more effective The Company'ssuggestions for contract extension were of a length to bring theexpiration date beyond the heating season.While negotiations were in process, Tibbs, the Union'sbusiness manager, testified before a committee of the UnitedStates Senate chaired by Senator Magnuson at which timeTibbs stated that there would be no strike by the Unionbecause "public necessity and welfare" would not permit suchaction.Following the Company's rejection of the Union's pro-posalsmade during the evening on August 3, the collective-gaining agreement expired at 8 a.m., August 4.C.The LayoffsAs noted, at the end of the third extension, the contractexpired at 8 a.m. on August 4. At that time the Companybegan laying off employees in the Street department whoworked on construction crews Also, at approximately thesame time, the Union prepared and was distributing to itsmembers a report on the status of negotiations with instruc-tions to the employees that they remain at work even thoughthe contract had expired. The only employees laid off were6 The Union's August 2 proposal read as follows.The followinglanguage is not intendedby the Union to excludeForemen orSupervisorsfrom performing such incidental workwhichhas been their practice to perform;nor is it the intent of theCompany to remove such work fromthe bargaining unit.Foremen andSupervisors shall not be permittedto perform anywork normallyperformedby the employees covered by thisagreementexcept forthe purposeof instructingemployees, includ-ing demonstrating proper methodsand proceduresfor performingwork operations,or in the course of an emergency.7 The Company's August 2proposal reads as followsItisnot intendedby the Union to exclude the Foremen orsupervisors from performing such work as it has been their practiceto perform,nor is it the intentof the Companyto removesuch workfrom the bargaining unit.Other thanas stated in the foregoing paragraph,Foremen andSupervisors shall not be permitted to performany work normallyperformed by the employees covered bythis agreementexcept forthe purposeof instructingemployees,including demonstratingproper methods and procedures for performingwork operations, orto assureproper performance of work orin the course of anemergency.8 The Union's August 3revised counterproposalread as followsForemen and Supervisors shall not be permittedto perform anywork performed by the employees covered bythis agreement exceptfor the purposeof instructing employees,including demonstratingproper methods and procedures for performing work operations, orin the course of an emergency,or such incidentalwork asit has beentheir practice to perform in the past, such as to add a helping handwhere thereis an immediate need andonly for a period of time tosatisfy the immediate need or in the avoidance of an accident.9 The Company's counterproposal readForemen and Supervisorsshallnot be permitted to perform anywork performed by the employees covered bythis agreement exceptfor the purposeof assuring proper performanceof the work, or ofinstructing employees,including demonstrating proper methods andprocedures for performing work operations,or in the course of anemergency,or such incidentalwork as ithas been their practice toperform in the past; or to add a helping hand where there is animmediate need and thenonly fora period of time to satisfy theimmediateneed, or inthe avoidance of an accident.10 This union proposal readForemen and Supervisorsshallnot bepermitted to perform anywork performed by the employees covered bythis agreement exceptfor the purposeof instructing employees, including demonstratingproper methods and procedures for performing work operations, orin the course of emergency, or such incidentalwork of animmediateneed as it has been the practiceof foremenand supervisors toperform in the past, including but not limited tothe followingexamplesa.Lighting a lantern which is out;b.Picking up a pieceof pipe whichis obstructinga driveway orstreet,c.Shoring upa ditch aboutto cave in,d.Answer atelephone when employees are tied up on othertelephones and unavailable;e.Deliveryof small parts that are needed immediately tocomplete a job and no one in the bargaining unit is available todeliver same. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembers of construction crews who work on the installationand construction of mains in the city streets. With them someequipment operators who worked with the construction crewswere also furloughed. There were no layoffs of leak crews, leakand dnp inspectors, or corrosion inspectors although suchemployees are also members of the Street department. Therewere no layoffs of office employees.Robert Hebler, vice president and general superintendent ofthe Company, testified that Respondent began its preparationsfor a shutdown of construction activities about a week or 10days before the scheduled expiration of the contract on July31. At that time plans were made to limit excavation and tocurtail starts on major projects. Hebler testified that theCompany began to consolidate crews so that jobs could becompleted before the contract expiration date, deliveries ofmaterial to the field were curtailed and a start was made onbringing equipment in the field back to operating centers. Itwas the Company's hope, Hebler stated, that at strike timethere would be as little excavation exposed as possible so as tominimize hazard to the public and to reduce the exposure ofcompany facilities to the danger of sabotage.The construction crews which were laid off followingexpiration of the agreement construct and maintain under-ground facilities such as gas mains. This work involves diggingup and blocking public streets. The crews may be working inthe street itself or in the greenways alongside the street. If ajob is being worked continuously it is barricaded and lighted orflagged. If the construction work is at or near the traveled partof the road, the work is bridged over and the "spoil pile" is lefton the street side and one or two lanes of traffic are blocked,all in an effort to keep traffic away from the ditch line.IndustrialRelations Manager Leonard explained that 24-hour extensions of the collective-bargaining agreement wereunacceptable to the Company because such a limited period oftime did not permit for efficient planning. In explanation,Leonard testified that a company foreman in the circum-stances of a 24-hour contract extension would report for workat 8 a.m , put in a full day's work, go home for dinner and achange of clothes, and then was required to report to anassigned point to be on hand in the event contract negotiationsbroke down If the contract was extended for an additional 24hours, word of this agreement would not reach the foremanaffected until past midnight at which time he would returnhome to get what rest was available before reporting back towork again at 8 a.m. Thus, Leonard stated, the 24-hourextension was unworkable.At the time employees were instructed to return home onAugust 4, they were informed that there was no workavailable. In the words of Company Counsel Elbert, "We admitwe told some people to go home. The only thing they weretoldwas to go home for lack of work. He used the word nowork." Company Vice President Hebler testified that if therehad been a contract work would have been available for thelaid-off men.The Company admits that among the employees laid off onAugust 4 through 10 were a number who were laid off outsideof departmental seniority. In all, although the number variesfrom day to day, approximately 340 Street departmentemployees were laid off. In addition, a number of those whowere laid off on Friday, August 4, had thereafter, in theopinion of Robert Rapp, supervisor of Respondent's payrolldepartment, switched to vacation status so as to remain eligiblefor wage payments. Further, it was stipulated by the parties,during the period August 4 through 10, that there wereemployees at work in other departments in the bargaining unitwho had acquired less than 1 year's seniority with theCompany.The laid-off Street department employees were returned towork on August 11 pursuant to a company-union agreementreached with the assistance of the governor of the State ofMissouri. Part of this agreement provided that the partieswould attempt to reach agreement with the assistance of theconciliators.Ifby an agreed-upon date this effort wasunsucessful, the conciliators were empowered to issue bindingrecommendations for a new contract. Before that agreed-upondate the parties reached agreement on the terms of a newcontract with an expiration date of July 31, 1968.D.Conclusions and Findings 1 iThe Board, with court approval, has held that an employerviolatesSection 8(a)(5) and (1) of the Act when, afterexpiration of a collective-bargaining agreement, it unilaterallychanges the established practice controlling, selection forlayoff.FrontierHomes Corporation,153NLRB 1070,1072-73, enfd. 371 F.2d 974 (C.A.8); Industrial Union ofMarine and Shipbuilding Workers of America, AFL-CIO v.N.L.R.B., 320F.2d 615 (C.A. 3), cert. denied 375 U S. 984.This is what Respondent has done here. By disregarding theestablished requirement that employees be selected for layoffin inverse order of seniority, without notice to the Union andaffording an opportunity for bargaining concerning suchchange of procedure, the Company has failed to meet itsbargaining obligation under the Act.Both the expired bargaining agreement' 2 and Tibbs'uncontroverted testimony concerning the 1952 layoff establishthat departmental seniority controls for layoff purposes andthat this procedure had "become a part of the establishedoperational pattern and thus become a part of thestatus quoof the entire plant operation."N.L.R.B. v. Frontier Homes,supraat 981.The rationale of the court of appeals inNL.R.B. v.Frontier Homes... since semonty and layoff practices are subjects formandatory bargaining, the employer is not free to makechanges at will. Any change in the established practicesrequires that the employer notify the bargaining representa-tive and submit the proposed change to negotiation. Theunilateral alteration of this established condition of employ-ment is a proscribed refusal to bargain under the Act.IndustrialUnion of Marine & Shipbuilding Workers ofAmerica, AFL-CIO v. N.L.R.B., supra."371 F.2d at 980.1 t As notedearlier,the proprietyof thelayoff itselfisnot beforeme fordecision.12 See the portionsquoted aboveat page 248To argue that workwouldhave been available for the laid-off employees had agreementbeen reached on a new contract and thereforeRespondent was notrequiredto follow theestablished procedure and use inverseorder ofseniorityfor layoff "because oflack of work"is a specious postulate.Company counsel stated that the employees were told "to go home forlack of work."In fact,there was no work for the employees to perform.Whether this lack of work was caused solely by an independent decisionof the Employer, or forced upon him by real or fancied externaleconomic forces, the lack of work existed. Accordingly,the establishedprocedure applied. LACLEDE GASRespondent's defense that the parties had reached impasseon August 3, on the items then pending on the negotiatingtable and that therefore the Company was free to ignore theestablished layoff procedure misconceives the thrust of itsbargaining obligation. It is not necessary here to decidewhether, in fact, the Company and Union had reached impasseon the question of a wage increase and of contractualrestrictions on supervisory personnel performing bargainingunit work. It is sufficient to find that there was no suggestionof impasse in negotiations looking toward modification ofseniority or the layoff procedures which had become estab-lished conditions of employment. Indeed, no issue had beenraisedduring the entire negotiating period concerning thismandatory subject of bargaining Accordingly, absent specialcircumstances, unilateral action by the Company without priordiscussion with the Union amounted to a refusal to bargain inviolation of the Act.N.L.R B. v. Katz d/bla Williamsburg SteelProducts,369 U.S 736, 747. Cf.W.L McKnight d/b/a WebsterOutdoor Advertising Company,170 NLRB No. 144.There are no such extenuating circumstances in this case.Company Vice President Hebler testified that Respondentbegan its preparations for the layoff of Street departmentemployees a week to 10 days before July 31. The layoffcommenced on August 4, and it was solely Respondent'srefusal to agree to further contract extensions which deter-mined the time and date of the layoffs. Certainly, during thisperiod of almost 2 weeks it would have been possible for theCompany to notify the Union that in the event of such alayoff it wished to bypass the established seniority practice.Such notice to the Union would have afforded the bargainingrepresentative an opportunity to negotiate about the suggestedchange in layoff procedure. On the other hand, assuming thatthe layoff of construction crew personnel was undertaken bythe Company out of a concern to minimize public inconve-mence, nothing has been shown here to establish that thisperiod of almost 2 weeks was insufficient to allow theCompany to arrange the layoff of personnel pursuant todepartmental seniority. In this connection, I note the uncon-tradicted testimony that during vacation periods personnel areshifted from job to job within the department and that inpreparation for this very layoff the Company consolidatedconstruction crews to expedite completion of jobs in process.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent's opera-tions described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among theseveral states and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.THE REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I shall recommend that it cease and desisttherefrom and that it take certain affirmative action designedto effectuate the policies of the Act.The General Counsel requests that Respondent be requiredto make whole its employees who were improperly laid off as aresult of the unilateral change in the layoff procedure. I shallrecommend that the Company be required to do so, withinterest added to moneys due in the manner set forth inIsisCO249Plumbing & Heating Co ,138 NLRB 716. In the course of thisproceeding voluminous seniority lists and employment recordscovering the period of the layoff were introduced intoevidence. However, in view of the testimony by a companyofficial that it was his belief laid-off employees switched tovacation status so as to continue receiving wages for the periodof their layoff, I deem it more appropriate to refer tosupplementary investigation and compliance proceedings deter-mination of the identity of those employees who shouldproperly have worked during the days in question had thelayoff been scheduled in accordance with the inverse order ofseniority as well as the determination of those employees whowere entitled to bump into departments other than the Streetdepartment to replace employees with less than 1 year ofservice with the CompanyUpon the foregoing findings of fact and upon the entirerecord in this case, I make the following.CONCLUSIONS OF LAW1.LacledeGas Company is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct2.Oil, Chemical and Atomic Workers International Union,LocalNo. 5-6 affiliated with Oil, Chemical and AtomicWorkers International Union, AFL-CIO, is a labor organiza-tion within the meaning of the Act.3.All employees in the following departments of thecompany gas supply and control department, service andinstallationdepartment, street department,meter readingdepartment,meter department, transportation department,and in the storeroom and building service departments,excluding office clerical employees, professional employees,guards and supervisors as defined in the Act constitute a unitappropriate for the purposes of collective bargaining within themeaning of the Act.4 At all times material herein the Union has been and isthe exclusive bargaining representative of Respondent's em-ployees in the aforesaid bargaining unit.5.By failing to follow the established procedure forselection of employees for layoff and by failing to afford theUnion an opportunity to bargain concerning such deviationfrom the established condition of employment, Respondenthas engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) of the Act6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERThe Respondent, Laclede Gas Company, its officers,agents, successors, and assigns, shallICease and desist from refusing to bargain collectivelywith the Union as the exclusive collective-bargaming represen-tativeof its employees in the appropriate bargaining unitfound herein or in any related manner interfering with,restraining,or coercing employees in the exercise of theirrights guaranteed by the Act.2.Take the following affirmative action which it is foundwill effectuate the policies of the Act-(a)Upon request, bargain collectively in good faith withthe Union as the exclusive representative of all the employeesin the appropriate unit found above covering all mandatory 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubjective bargaining including seniority and procedures forselection of employees for layoff.(b)Make whole all employees improperly laid off duringthe period August 4 through 10, 1967, as a result of itsunilateral change of the established practice controlling selec-tion for layoff in the manner set forth in the section of thisDecision entitled "The Remedy "(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, personnelrecords and reports, and all other records necessary to analyzethe amount of backpay due under the terms of this Recom-mended Order.(d) Post at its facilities in St. Louis, Missouri, copies of theattached notice marked "Appendix."13 Copies of said notice,on forms provided by the Regional Director for Region 14,after being duly signed by its authorized representative, shallbe posted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 14, in writing,within 20 days from the receipt of this Decision, what steps ithas taken to comply herewith.14APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examinerof the National Labor Relations Board, and in order toeffectuate the policies of the National Labor Relations Act, asamended, we hereby notify our employees that.WE WILL NOT fail in our obligation to bargain collect-ively with Oil, Chemical and Atomic Workers InternationalUnion, Local No. 5-6, on all of your conditions ofemployment, including procedures controlling selection ofemployees for layoff.WE WILL NOT in any like or related manner interferewith the rights of our employees under the law.WE WILL make up the wages of any employee laid off indisregard of his seniority rights.LACLEDE GAS COMPANY(Employer)DateBy(Representative)(Title)13 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order"shall be substituted for thewords "the Recommended Order of a Trial Examiner"in the notice. Inthe further event that the Board's Order is enforced by a decree of aUnited States Court of Appeals, the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order" shall be substituted for thewords"a Decision and Order "14 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify the RegionalDirector for Region 14, in writing,within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "This notice must remain posted for 60 consecutive days fromthe date of posting, and must not be altered, defaced, or coveredby any other material.If employees have any question concerning this notice orcompliance with its provisions, they may communicate direct-lywith the Board's Regional Office, 1040 Boatman's BankBuilding, 314 North Broadway, St. Louis, Missouri 63102,Telephone 622-4167.